Per Curiam. The appellant raises the point that Sec. 52, Ch. 114 is in violation- of Sec. 13, Art. 4, of the Constitution and therefore void. By the Practice Act as amended in 1879, when the validity of a statute is involved the appeal must go directly to the Supreme Court. See Act of 1879, Sess. Laws, page 222. We must therefore dismiss the appeal of our own motion as we have no jurisdiction to consider the question involved. Leave will be given to withdraw record, abstracts and briefs. St. L. T. Co. v. Canty, 103 Ill. 423; Marion Co. v. Lear, 108 Ill. 343; Wright v. People, etc., 92 Ill. 596. Appeal dismissed.